Title: From Benjamin Franklin to ——— Milhas le jeune, 26 May 1780
From: Franklin, Benjamin
To: Milhas, ——, le jeune


Sir,
Passy, May 26. 1780.
I received the Letter you did me the honour of writing to me relative to public Contract made in Charlestown, for 3050. Pounds Money of Carolina. Those Contracts were as I suppose made by the Government of that particular State, with whose affairs I have no Concern, and know nothing of the Value of their Paper, nor what Provision they have made for redeeming it, nor where the Payment either of Interest or Principal is to be made. But I believe it is not in Europe, and that when such Paper is brought over hither, it is generally with an Intent to deceive, by the high nominal Value of what is in reality at present very low. I have the honour to be, Sir, &c. &c.
Mr. Milhas le Jeune à la Chapelle St. Jean, à Bordeaux.
